                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


LOYDALE KIRVEN, and
ESTEVEN GARCIA,

               Plaintiffs,

vs.                                                   No. CV 19-00322 MV/KRS


SANTA ROSA DEPARTMENT OF
CORRECTIONS, SANTA FE DEPT
OF CORRECTIONS,

               Defendants.


                              ORDER TO CURE DEFICIENCY

       Plaintiffs have submitted a civil rights complaint. The Court determines that Plaintiffs’

submission is deficient because Plaintiffs have not paid the $400.00 filing fee or filed an

Application to Proceed in District Court Without Prepaying Fees or Costs. Plaintiffs must cure

this deficiency within thirty (30) days from entry of this Order by either paying the full $400.00

civil filing fee or submitting an Application to Proceed in District Court Without Prepaying Fees

or Costs including a certified copy of Plaintiffs’ inmate account statements for the 6-month period

immediately preceding this filing. See 28 U.S.C. § 1915(a)(2). Failure to cure the designated

deficiency within thirty (30) days from entry of this Order may result in dismissal of this action

without further notice.

       If Plaintiffs elect not to pay the filing fee and, instead, to proceed in forma pauperis, each

Plaintiff individually must submit a separate Application to Proceed in District Court Without

Prepaying Fees or Costs, signed under penalty of perjury by that Plaintiff. Plaintiff Loydale

Kirven is also reminded that he has had three strikes imposed against him under 28 U.S.C. §

                                                 1
1915(g) and may not proceed in this Court without prepayment of fees and costs under 28 U.S.C.

§ 1915 unless he is in imminent danger of serious physical injury.

       IT IS ORDERED that within thirty (30) days of entry of this Order, Plaintiffs either pay

the full $400.00 civil filing fee or each Plaintiff submit an Application to Proceed in District Court

Without Prepaying Fees or Costs that includes a certified copy of Plaintiffs’ inmate account

statement for the 6-month period immediately preceding this filing; and the Clerk is directed to

mail to Plaintiffs a copy of this order and 2 copies of an Application to Proceed in District Court

Without Prepaying Fees or Costs with instructions.




                                               ____________________________________
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
